                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA, et                                CIVIL ACTION
al., EX REL. JANE DOE and JOHN
DOE
              Plaintiffs                                    NO. 14-6131

               v.

JANSSEN THERAPEUTICS, et al.
          Defendants

                                          ORDER

       AND NOW, this 24th day of January 2019, upon consideration of the motion to unseal

relators' original complaint filed by Defendant Janssen Products, LP ("Defendant Janssen"),

[ECF 24], the opposition thereto filed by PlaintiffslRelators Jane and John Doe ("Relators"),

[ECF 31], and Defendant Janssen's reply, [ECF 34], it is hereby ORDERED that, for the

reasons set forth in the accompanying Memorandum Opinion, the motion to unseal relators'

original complaint is GRANTED.

       It is further ORDERED that Relators' original complaint, [ECF 1], shall remain UNDER

SEAL for an additional forty-five (45) days from the date of this Order to allow any potential

appeal by interested parties.



                                           BY THE COURT:


                                           Isl Nitza 1 Quinones Alejandro
                                           NITZA I. QUINONES ALEJANDRO
                                           Judge, United States District Court
